Citation Nr: 0503029	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  97-22 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1971 to May 1976.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
1996 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  The veteran 
has relocated and his claim is now under the jurisdiction of 
the Waco, Texas RO.  In January 2003, the Board undertook 
additional development of the evidence under 38 C.F.R. 
§ 19.9(a)(2)(then in effect).  (At that time the Board also 
made final determinations on 3 further issues the veteran was 
appealing.)  In October 2003, the Board remanded the claim 
for a new VA examination and for initial consideration of the 
additional evidence by the RO.


FINDINGS OF FACT

A chronic hearing loss disability was not manifested in 
service; sensorineural hearing loss was not manifested in the 
first postservice year; and there is no competent evidence 
relating the veteran's current hearing loss to service.   


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the April 1996 decision 
denying his claim.  In that decision and in a May 1997 
statement of the case (SOC), he was notified of the evidence 
necessary to substantiate his claim, and of what was of 
record.  By correspondence in November 2001, he was notified 
of the VCAA and how it applied to his claim.  The November 
2001 letter, July 2004 supplemental SOC, and correspondence 
in May 2004 clearly cited the changes in the law brought 
about by the VCAA and implementing regulations, and explained 
that VA would make reasonable efforts to help the veteran get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Although he was advised to respond with any new evidence in 
support of his claims within 30 days, he was further notified 
that evidence submitted within a year would be considered.  
In fact, all evidence received in the interim has been 
accepted for the record and considered.  Although the veteran 
was not specifically advised to submit everything he had 
pertinent to his claims, he was advised that VA would obtain 
any Federal government records, including any VA treatment 
records and that if he completed the provided releases VA 
would assist him in obtaining any records he identified.  
This notice was essentially equivalent to telling him to 
submit everything he had pertinent to the claim.  In one form 
or another he has received all mandated notice; he is not 
prejudiced by any technical notice deficiency along the way.  

Regarding timing of VCAA notice, the notice did not precede 
the rating decision on appeal because the veteran filed his 
claim prior to the enactment of VCAA.  The claim was 
reviewed/reconsidered on the merits in March 2002 subsequent 
to the VCAA notice.  

Regarding the duty to assist, VA has arranged for 
examinations.  There is no indication that any pertinent 
evidence is outstanding.  All notice and duty to assist 
requirements appear met.  The veteran is not prejudiced by 
the Board's review of the matter on the merits.  See Conway 
v. Principi,  6 Vet. App. 226 (1994).  

II.	Factual Background

The veteran's DD Form 214 reflects that his military 
occupation was tracked vehicle and amphibian tractor 
repairman, diesel.  His service medical records (SMR's) 
including multiple audiological evaluations show no mention 
of complaints pertaining to hearing loss.  He was issued 
earplugs as early as December 1971 and a March 1972 record 
noted that he was issued earplugs since assignment to a high 
noise level was probable.  

"Baseline" audiometry in March 1972 showed puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
40
30
   LEFT
10
0
0
10
30

A repeat audiogram after three months exposure to high noise 
level environment showed puretone thresholds as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
25
15
   LEFT
5
0
5
10
10

On an October 1973 reenlistment examination, puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
30
15
   LEFT
5
0
5
10
20
Puretone thresholds on a January 1974 audiogram were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
30
15
   LEFT
5
0
5
5
25

A September 1974 audiological evaluation showed puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
15
10
   LEFT
5
5
5
5
10

A February 1975 audiogram revealed puretone thresholds to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
30
20
   LEFT
5
0
0
10
20

In October 1975, the veteran received protective devices 
again.  He was discharged from service based on a Medical 
Board recommendation that he was unfit for duty due to 
unrelated disability (of the knees).  The Medical Board 
evaluation report contains no mention of hearing loss. 

Puretone thresholds on November 1997 VA audiometry were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
40
50
   LEFT
10
15
15
35
50

Speech discrimination ability was 88 percent bilaterally.  
The veteran indicated that he was exposed to noise in the 
military from engines and 50 caliber guns.  After service, he 
was employed as a truck driver and worked on engines.  The 
diagnosis was symmetrical sensorineural hearing loss 
secondary to noise exposure.  

An April 2003 VA audiological evaluation notes a history of 
the veteran wearing ear protection while performing duties in 
service.  He indicated that postservice he did not wear ear 
protection when he worked as a mechanic.  Audiometry revealed 
that puretone thresholds were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
40
45
   LEFT
10
15
20
35
55

Speech recognition scores were 84 percent for the right ear 
and 92 percent for the left ear.  The audiologist reviewed 
the veteran's claims file and indicated that the abnormal 
hearing on the March 1972 audiogram must have been due to a 
"cold or something" that "cleared up", because three 
months later another audiogram revealed normal hearing.  
Additional audiograms were normal, including the last dated 
in service audiogram (February 1975).  The audiologist noted 
that the 1997 VA audiogram showed that the veteran did have 
hearing loss, but it was more than 21 years after service.  
The audiologist stated that the veteran's hearing loss is 
"less likely than not related to his noise exposure in the 
military." It was also noted that the veteran had a lot of 
nonmilitary noise exposure.  

In May 2004 the veteran had VA examinations by both an 
audiologist and an a physician (specialty unknown, but 
presumably an otolaryngologist, as such was requested).  
Audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
45
45
   LEFT
10
20
25
40
60
Speech recognition scores were 84 percent for the right ear 
and 88 percent for the left ear.  The audiologist indicated 
that the veteran had numerous normal audiograms in service, 
including the last dated audiogram in February 1975 prior to 
separation; his current hearing loss is only mild to moderate 
in the right ear at 3000 to 4000 hertz and moderate to 
moderately severe at 3000 and 4000 hertz; and he has a lot of 
nonmilitary noise exposure.  Based on the above-stated facts, 
the audiologist opined, "it is less likely than not that his 
current hearing loss is related to military noise exposure."  
The physician likewise opined that the veteran's hearing was 
"less likely than not" "related to his military exposure."  
The physician also considered the veteran's postservice 
military noise exposure significant.

I.	Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To establish service connection for a 
disability, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability). Hickson v. West; 13 Vet. App. 247, 248 (1999).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Puretone thresholds on April 2003 and May 2004 VA audiometry 
establish that the veteran has a hearing loss disability, as 
defined.  And although acoustic trauma is not specifically 
noted in the service medical records, given the veteran's 
military occupation specialty as a tracked vehicle and 
amphibian tractor repairman, or a diesel mechanic, and that 
he was followed in a hearing conservation program in service, 
it may also be assumed that he was exposed to noise trauma in 
service.  

A chronic hearing loss disability was not noted in service.  
Although baseline audiometry when the veteran was entering a 
hearing conservation program in service showed what appears 
to be a right ear hearing loss (by VA standards), subsequent 
audiograms were normal, and a VA medical opinion indicates 
that the hearing loss in service was acute (and probably 
related to something like a cold).  

Although sensorineural hearing loss (an organic disease of 
the nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year, here, there 
was no documented manifestation of hearing loss disability 
until some 21 years postservice.  Consequently, the 
presumptive provisions afforded for certain chronic diseases 
do not apply.  

What the veteran needs to establish service connection for 
hearing loss in these circumstances is competent evidence of 
a nexus between his current hearing loss disability and his 
service (noise exposure therein).  The preponderance of the 
evidence is against there being such a nexus.  Although the 
1997 VA examination report suggests a nexus (in that is 
provides a diagnosis of sensorineural noise-induced hearing 
loss and notes military -as well as civilian - noise 
exposure), it does not include an opinion specifically 
relating the current hearing loss to noise exposure in 
service.  Subsequent VA evaluations in 2003 and 2004, twice 
by an audiologist and once (on the latter occasion) by a 
physician also produced opinions that the veteran's hearing 
loss was less than likely related to service/noise exposure 
therein.  The examiners noted the prolonged interval between 
service and the first postservice evidence of hearing loss 
disability, as well as that the veteran had extensive 
postservice unprotected noise exposure in his occupation as a 
mechanic.  There is no competent (medical) opinion to the 
contrary.  While the veteran himself may believe that his 
hearing problems were caused by acoustic trauma decades ago, 
he is a layperson and has no competence to offer a medical 
opinion in that regard.  Espiritu v. Derwinski, 2 Vet, App. 
492 (1992).  

The preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


